Appeal from a corrected judgment of the Supreme Court, Monroe County (Raymond E. . Cornelius, J.), entered March 17, 2005. The corrected judgment, among other things, dismissed the second amended complaint against defendants Andrew E Meloni, Sheriff Monroe County, Deputy Monroe County Sheriff Bridget O’Hara and the City of Rochester.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs (see Matter of Kolasz v Levitt, 63 AD2d 777, 779 [1978]). Present—Gorski, J.P., Martoche, Smith, Green and Pine, JJ.